Name: Commission Regulation (EC) No 2186/98 of 9 October 1998 providing for a temporary derogation from Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 10. 10. 98L 275/28 COMMISSION REGULATION (EC) No 2186/98 of 9 October 1998 providing for a temporary derogation from Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Article 17(4) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 2184/98 (4), lays down special detailed rules of application for export refunds on milk and milk products; Whereas the problems prevailing on the market in Russia since the second half of August 1998 have seriously damaged the economic interests of exporters and whereas the situation thus created has adversely affected export possibilities under the conditions laid down in Regulation (EC) No 1466/95; Whereas it is accordingly necessary to limit such damaging consequences and to extend the time limit laid down in the Regulations applicable to refunds so that export operations which have not been completed on account of the abovementioned circumstances can be regularised or another outlet within the same zone can be found; Whereas, in the light of developments, this Regulation should enter into force immediately; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall apply to the products falling within CN code 0406 for which export licences have been issued pursuant to Regulation (EC) No 1466/95 containing the indication Russia' in box 7 in accordance with Article 1(2) of that Regulation. Article 2 On application by the holder submitted before 16 October 1998, the validity of the export licences referred to in Article 1 applied for before 29 August 1998, excluding those whose validity elapsed before 1 August 1998, shall be extended to 30 November 1998. Article 3 Member States shall notify to the Commission the quant- ities of products covered by the above measure before 30 November 1998. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 144, 28. 6. 1995, p. 22. (4) See page 21 of this Official Journal.